Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered September 1, 1992, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in refusing to charge manslaughter in the second degree as a lesser-included offense of depraved indifference murder. We find, however, that there was no reasonable view of the evidence which would support a finding that the defendant committed the lesser offense but not the greater (see, CPL 300.50 [1]; People v Gomez, 65 NY2d 9; People v Roe, 74 NY2d 20; People v Zebrowski, 198 AD2d 716; People v Ochoa, 142 AD2d 741).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Balletta, Rosenblatt and Florio, JJ., concur.